          Case 1:20-cv-02701-JMF Document 1 Filed 03/31/20 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

   Samantha Rivera,                                             Civ. Action #:

                                  Plaintiff,                    Complaint
                 -v-
                                                                Date Filed:
   NYC Motorcars Corporation, and
   Hoor E. Onna,                                                Jury Trial Demanded

                                   Defendants.

       Plaintiff Samantha Rivera (“Plaintiff,” or “Rivera”), by Abdul Hassan Law Group,
PLLC, her attorney, complaining of Defendant NYC Motorcars Corporation and Hoor E. Onna
(collectively “Defendants”), respectfully alleges as follows:


                          NATURE OF THE ACTION
1. Plaintiff alleges that he was employed by Defendants, individually and/or jointly, and
   pursuant to the Fair Labor Standards Act ("FLSA"), 29 U.S.C. §§ 216 (b), she is: (i) entitled
   to unpaid overtime wages from Defendant for working more than forty hours in a week and
   not being paid an overtime rate of at least 1.5 times her regular rate for such hours over forty
   in a week; and (ii) entitled to maximum liquidated damages and attorneys’ fees pursuant to
   the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq. including 29 U.S.C. §§ 216(b).


2. Plaintiff further complains pursuant to New York Labor Law, she is: (i) entitled to unpaid
   overtime wages from Defendant for working more than forty hours in a week and not being
   paid an overtime rate of at least 1.5 times her regular rate for such hours over forty in a week;
   and (ii) is entitled to maximum liquidated damages and attorneys’ fees, pursuant to the New
   York Minimum Wage Act (“NYMWA”), N.Y. Lab. Law §§ 650 et seq., including NYLL §
   663, and the regulations thereunder.


3. Plaintiff is also entitled to recover all of her unpaid wages under Article 6 of the New York
   Labor Law including Section 191, and compensation for not receiving notices and statements
   required by NYLL 195, and is also entitled to maximum liquidated damages, and attorneys’



                                                 1
          Case 1:20-cv-02701-JMF Document 1 Filed 03/31/20 Page 2 of 9



   fees pursuant to Section 198 of the New York Labor Law.


                          JURISDICTION AND VENUE
4. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337 and
   supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367. In
   addition, the Court has jurisdiction over Plaintiff’s claims under the Fair Labor Standards Act
   pursuant to 29 U.S.C. § 216 (b).


5. Venue is proper in the Southern District of New York pursuant to 28 U.S.C. § 1391(b) and/or
   29 U.S.C. § 216 (b).


6. This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§
    2201 2202.


                              THE PARTIES
7. Plaintiff Samantha Rivera (“Plaintiff” or “Rivera”) is an adult, over eighteen years old, who
   currently resides in Bronx County in the State of New York.


8. Upon information and belief, and at all times relevant herein, Defendant NYC Motorcars
   Corporation (“NYCMC”), was a New York for-profit corporation with a place of business
   located at 3748 Boston Road Bronx, NY 10465, where Plaintiff was employed.

9. Upon information and belief and at all times relevant herein, the corporate Defendant was
   owned/controlled/managed by Defendant Hoor E. Onna (“Onna”), who was in charge of the
   operations and management of NYCMC.

10. Upon information and belief and at all times relevant herein, Defendants individually and/or
   jointly controlled the employment of Plaintiffs and were responsible for hiring, firing,
   scheduling, controlling, managing, supervising, and record-keeping as to Plaintiff’s
   employment, among other employment functions.

11. Upon information and belief, Defendants NYCMC and Onna shared a place of business in



                                                2
           Case 1:20-cv-02701-JMF Document 1 Filed 03/31/20 Page 3 of 9



   Bronx county, New York at 3748 Boston Road Bronx, NY 10465, where Plaintiff was
   employed.

12. At all times relevant herein, Plaintiff was employed individually and/or jointly by
   Defendants.


                               STATEMENT OF FACTS
13. Upon information and belief, and at all relevant times herein, Defendants individually and/or
   jointly, were engaged in the car dealership business. See https://www.nycmotorcars.com/


14. Upon information and belief and at all times relevant herein, Defendants, individually and/or
   jointly, owned and/or operated 13 or more locations and employed dozens of employees.


15. At all times relevant herein, Plaintiff was employed by Defendants, individually and/or
   jointly, as a receptionist performing all manual and repetitive tasks within this capacity.

16. At all times relevant herein, Plaintiff was employed by Defendants, individually and/or
   jointly, from on or about December 2, 2019 to on or about February 1, 2020.

17. At all times relevant herein, Defendant paid Plaintiff at a regular rate of $15 an hour.

18. At all times relevant herein, Plaintiff was paid at her straight regular rate for all hours worked
   in a week including her overtime hours (hours over 40 in a week) worked, for each week
   during her employment with Defendant.

19. At all times relevant herein, Plaintiff worked about 55-70 hours a week; 7 days a week and
   was paid at her straight regular rate for all hours worked including her overtime hours
   worked.


20. A more precise statement of the hours and wages will be made when Plaintiff Rivera obtains
   the wage and time records Defendant was required to keep under the FLSA and NYLL.
   Accurate copies of plaintiff’s wage and time records that Defendant was required to keep
   pursuant to 29 USC 211, 29 CFR 516 and NYLL 195, 12 NYCRR 142.2-6, are incorporated


                                                  3
          Case 1:20-cv-02701-JMF Document 1 Filed 03/31/20 Page 4 of 9



   herein by reference.

21. At all times relevant herein, Defendant did not provide Plaintiff with the notice(s) required
   by NYLL 195(1).

22. At all times relevant herein, Defendant did not provide Plaintiff with the statement(s)
   required by NYLL 195(3) – the wage statements provided to Plaintiff did not reflect all hours
   worked by Plaintiff and did not state the hours worked in each week, among other
   deficiencies.


23. Upon information and belief and at all times relevant herein, Defendant had annual revenues
   and/or expenditures in excess of $500,000.


24. At all times applicable herein, Defendant conducted business with vendors/entities/persons
   within the State of New York.


25. At all times applicable herein and upon information and belief, Defendant utilized the
   instrumentalities of interstate commerce such as the United States mail, electronic mail,
   internet and telephone systems.


26. At all times applicable herein and upon information and belief, Defendant utilized the goods,
   materials, and services through interstate commerce.

27. Defendant as a regular part of their business, makes payment of taxes and other monies to
  agencies and entities outside the State of New York.

28. At all times applicable herein and upon information and belief, Defendant and the tenants in
   its buildings conducted business with mortgage companies, banks, insurance companies, and
   internet/email service providers within and outside the State of New York.

29. Defendant as a regular part of their business, engaged in credit card transactions with
   involving banks and other institutions outside the state of New York.




                                                 4
          Case 1:20-cv-02701-JMF Document 1 Filed 03/31/20 Page 5 of 9



30. At all times relevant herein and for the time Plaintiff was employed by Defendant, Defendant
   failed and willfully failed to pay plaintiff an overtime rate of at least 1.5 times her effective
   regular rate of pay for all hours worked in excess of forty hours in a week for each week in
   which such overtime was worked.

31. Upon information and belief, and at all relevant times herein, Defendant failed to display
   federal and state minimum wage/overtime posters as required by the FLSA and NYLL.


32. Upon information and belief, and at all relevant times herein, Defendant failed to notify
   Plaintiff of her federal and state overtime rights and failed to inform plaintiff that he could
   seek enforcement of such rights through the government enforcement agencies.

33. The circumstances of Plaintiff’s termination by Defendants are still under review and
   investigation and Plaintiff may bring wrongful termination and other claims against
   Defendants at a later date.


34. “Plaintiff” as used in this complaint refers to the named Plaintiff.


35. The “present” or the “present time” as used in this complaint refers to the date this complaint
   was signed.
                           AS AND FOR A FIRST CAUSE OF ACTION
                     FAIR LABOR STANDARDS ACT - 29 U.S.C 201 et Seq.
36. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1 through 35
   above as if set forth fully and at length herein.


37. At all times relevant to this action, Plaintiff was employed by Defendants, individually
   and/or jointly, within the meaning of the FLSA, 29 USC 201 et Seq.


38. At all times relevant to this action, Plaintiff was engaged in commerce and/or in the
   production of goods for commerce and/or Defendants, individually and/or jointly, constituted
   an enterprise(s) engaged in commerce within the meaning of 29 U.S.C. §§ 206(a) and/or




                                                  5
          Case 1:20-cv-02701-JMF Document 1 Filed 03/31/20 Page 6 of 9



   207(a).


39. At all times relevant herein, Defendants, individually and/or jointly, transacted commerce
   and business in excess of $500,000.00 annually or had revenues in excess of $500,000.00
   annually.


40. At all times relevant herein, Defendants, individually and/or jointly, failed and willfully
   failed to pay Plaintiff overtime compensation at a rate of at least 1.5 times her regular rate of
   pay for each hour worked in excess of forty hours in a week, in violation of 29 U.S.C. § 207.


                               Relief Demanded
41. Due to Defendant’s FLSA violations, Plaintiff is entitled to recover from Defendants,
   individually and/or jointly, her unpaid overtime compensation, maximum liquidated
   damages, attorneys’ fees, and costs of the action, pursuant to 29 U.S.C. § 216(b).


                    AS AND FOR A SECOND CAUSE OF ACTION
             NYLL 650 et Seq. and 12 NYCRR 142-2.2, etc. (Unpaid Overtime)
42. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1 through 40
   above as if set forth fully and at length herein.


43. At all times relevant to this action, Plaintiff was employed by Defendants, individually
   and/or jointly, within the meaning of the New York Labor Law, §§ 2 and 651 and the
   regulations thereunder including 12 NYCRR § 142.


44. At all times relevant to this action, Plaintiff was employed by Defendant within the meaning
   of the New York Labor Law, §§ 2 and 651 and the regulations thereunder.

45. At all times relevant herein, Defendants, individually and/or jointly, failed and willfully
   failed to pay Plaintiff overtime compensation at rates of at least 1.5 times her regular rate of
   pay for each hour worked in excess of forty hours in a week, in violation of the New York
   Minimum Wage Act and its implementing regulations. N.Y. Lab. Law §§ 650 et seq.; 12



                                                  6
          Case 1:20-cv-02701-JMF Document 1 Filed 03/31/20 Page 7 of 9



   NYCRR § 142-2.2.



                               Relief Demanded
46. Due to Defendant’s New York Labor Law violations, Plaintiff is entitled to recover from
   Defendant, her unpaid overtime compensation, prejudgment interest, maximum liquidated
   damages, reasonable attorneys' fees, and costs of the action, pursuant to N.Y. Labor L. §
   663(1).
                       AS AND FOR A THIRD CAUSE OF ACTION
                         (NYLL § 190, 191, 193, 195 and 198)
47. Plaintiff alleges and incorporates each and every allegation contained in paragraphs 1
   through 45 above with the same force and effect as if fully set forth at length herein.


48. At all times relevant to this action, Plaintiff was employed by Defendants, individually
   and/or jointly, within the meaning of the New York Labor law, §§ 190 et seq., including §§
   191, 193, 195 and 198 and the applicable regulations thereunder.

49. At all relevant times herein, Defendants, individually and/or jointly, violated and willfully
   violated Plaintiff’s rights under NY Labor Law § 190 et seq. including NY Labor Law §§
   191, 193 and 198 by failing to pay Plaintiff all her wages, including her unpaid overtime
   wages, and wage deductions, as required under NY Labor Law § 190 et seq.

50. At all times relevant herein, Defendants, individually and/or jointly, failed and willfully
   failed to provide Plaintiff with the notice(s) required by NYLL 195(1) – Plaintiff is therefore
   entitled to and seeks to recover in this action the maximum recovery for this violation, plus
   attorneys’ fees and costs pursuant to NYLL 198 including NYLL 198(1-b), as well as an
   injunction directing Defendant to comply with NYLL 195(1).


51. At all times relevant herein, Defendants, individually and/or jointly, failed and willfully
   failed to provide Plaintiff with the statement(s) required by NYLL 195(3) – Plaintiff is
   therefore entitled to and seeks to recover in this action the maximum recovery for this
   violation, plus attorneys’ fees and costs pursuant to NYLL 198 including NYLL 198(1-d), as



                                                  7
          Case 1:20-cv-02701-JMF Document 1 Filed 03/31/20 Page 8 of 9



   well as an injunction directing Defendant to comply with NYLL 195(1).


                             Relief Demanded
52. Due to Defendant’s New York Labor Law Article 6 violations including violation of sections
   191, 193 and 198, Plaintiff is entitled to recover from Defendants, individually and/or jointly,
   her entire unpaid wages, including her unpaid overtime wages, wage deductions, maximum
   liquidated damages, prejudgment interest, maximum recovery for violations of NYLL
   §195(1) and NYLL § 195(3), reasonable attorneys’ fees, and costs of the action, pursuant to
   N.Y. Labor Law § 190 et seq. including § 198.


                             PRAYER FOR RELIEF
WHEREFORE, plaintiff respectfully requests that this Court grant the following relief:
53. Declare Defendants, individually and/or jointly (including its overtime and wage payment
   policy and practice), to be in violation of the rights of Plaintiff, under the FLSA and New
   York Labor Law – 12 NYCRR § 142, and Article 6 of the NYLL – NYLL § 190 et Seq.


54. As to the First Cause of Action, award Plaintiff her unpaid overtime wages due under the
   FLSA, together with maximum liquidated damages, costs and attorneys’ fees pursuant to 29
   USC § 216(b);


55. As to the Second Cause of Action, award Plaintiff her unpaid overtime wages due under the
   New York Minimum Wage Act and the Regulations thereunder including 12 NYCRR § 142-
   2.2, together with maximum liquidated damages, prejudgment interest, costs and attorneys’
   fees pursuant to NYLL § 663;

56. As to the Third Cause of Action, award Plaintiff any and all outstanding wages, including
   her entire unpaid wages, including her unpaid overtime wages, wage deductions, maximum
   liquidated damages, prejudgment interest, maximum recovery for violations of NYLL 195(1)
   and NYLL 195(3), reasonable attorneys’ fees, and costs of the action, pursuant to N.Y. Labor
   Law § 190 et seq. including § 198.




                                                8
          Case 1:20-cv-02701-JMF Document 1 Filed 03/31/20 Page 9 of 9




57. Award Plaintiff, any relief requested or stated in the preceding paragraphs, but which has not
   been requested in the WHEREFORE clause or “PRAYER FOR RELIEF”, in addition to the
   relief requested in the wherefore clause/prayer for relief;


58. Award Plaintiff such other, further and different relief as the Court deems just and proper.


Dated: Queens Village, New York
       March 31, 2020

Respectfully submitted,


Abdul Hassan Law Group, PLLC
/s/ Abdul Hassan _________________
By: Abdul K. Hassan, Esq. (AH6510) - Counsel for Plaintiff
215-28 Hillside Avenue, Queens Village, NY 11427
Tel: 718-740-1000 Fax: 718-740-2000
Email: abdul@abdulhassan.com




                                                 9
